PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kinvi, Mensan, Teko
Application No. 12/462,479
Filed: 4 Aug 2009
Patent No. 8,510,916
Issued: 20 Aug 2013
:
:	DECISION ON PETITION
:
:
:
Title:  Mini Flag Clip


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed August 23, 2021.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee or maintenance fee is required.

The above-identified patent issued August 20, 2013.  Accordingly, the four year maintenance fee could have been paid during the period from August 20, 2016 through February 20, 2017 without surcharge, or with a 6 month late payment surcharge during the period from February 21, 2017 through August 20, 2017.  No four year maintenance fee having been received, the patent expired on August 21, 2017.  The eight year maintenance fee was due on or before August 20, 2021.

37 CFR 1.378(b) provides that:

Any petition to accept an unintentionally delayed payment of a maintenance fee must include:

(1)  The required maintenance fee set forth in 37 CFR 1.20(e) through (g);

(2)  The petition fee set forth in 37 CFR 1.17(m); and

(3)  A statement that the delay in payment of the maintenance fee was unintentional. 

The instant petition has not met requirements (1), (2) and (3) above.

With respect to requirements (1) and (2), Petitioner has not submitted the petition fees and maintenance fees in full.  The record discloses that Petitioner paid $1465 towards payment of the eight year maintenance fee ($940) and the petition fee ($525).  However, Petitioner did not pay the $500 for the four year maintenance fee, or the $525 petition fee for the unintentionally delayed payment of the four year maintenance fee.  A separate petition fee is due for each maintenance fee being submitted.

With respect to requirement (3), the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, the instant petition under 37 CFR 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner states that he had a misunderstanding of the maintenance fee procedure.  However, notice of the maintenance fee schedule is provided on the front inside cover of the letters patent.  Petitioner has not shown that the entire period of delay, from August 21, 2017 to the filing of the instant petition on August 23, 2021, was unintentional.  On renewed petition, Petitioner must also explain how he discovered the expiration of the instant patent.    
 
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions